              Case 2:19-cv-01410-JCC Document 58 Filed 03/25/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9          RODNEY WHEELER,                                   CASE NO. C19-1410-JCC
10                                Plaintiff,
                                                              MINUTE ORDER
11                 v.

12          ELEANOR BROGGI, et al.,
13                                Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on the parties’ joint status report (Dkt. No. 57). The

18 parties seek a September 27, 2021 trial date. (Id. at 1.) The Court is unable to accommodate this

19 request to a backlog resulting from the COVID-19 pandemic. The earliest trial date available for

20 this matter is October 25, 2021. Accordingly, a jury trial is set on October 25, 2021 at 9:30 a.m.

21 in Courtroom 16206. This case is one of several set for the week described in this order. Counsel

22 must be prepared to commence trial as scheduled but also be aware that the trial may have to be

23 continued. Counsel must attend Courtroom Technology Training at least one month in advance

24 of the trial to become familiar with the A/V equipment available in the courtroom. Counsel are

25 directed to contact the Courtroom Deputy Clerk at gabriel.traber@wawd.uscourts. gov to

26 schedule the training and to inquire about the Court's calendar.



     MINUTE ORDER, C19-1410-JCC
     PAGE - 1
                Case 2:19-cv-01410-JCC Document 58 Filed 03/25/21 Page 2 of 2




 1          Based on the October 25, 2021 trial date, the Court hereby enters the following case

 2 scheduling dates:

 3       Motions in limine 1 due by                                        September 22, 2021

 4       Proposed pretrial order due by                                    October 11, 2021
 5
         Trial briefs due by                                               October 18, 2021
 6
         Proposed voir dire due by                                         October 18, 2021
 7
         Proposed jury instructions 2 due by                               October 18, 2021
 8
 9       Deposition designations and trial exhibits due by                 October 18, 2021

10          Unless otherwise notified by the Court, the parties should expect that a pretrial
11 conference, if necessary, will occur at the outset of the proceeding.

12

13          DATED this 25th day of March 2021.
14                                                           William M. McCool
                                                             Clerk of Court
15

16                                                           /s/Paula McNabb
                                                             Deputy Clerk
17

18

19

20

21

22
            1
             Must be noted in accordance with Local Civil Rule 7(d)(4).
23          2
             Jury instructions must be numbered sequentially. Counsel should submit two copies of
   proposed jury instructions, one with citations and one without, and should send electronic copies
24 of the instructions to Judge Coughenour’s chambers orders inbox at coughenourorders@wawd.

25 uscourts.gov. Counsel are advised that the Court relies primarily upon the Ninth Circuit Manual
   for Model Jury Instructions to prepare final instructions for submission to the jury. The parties
26 shall indicate which instructions they agree upon and which instructions are contested, along
   with the basis for challenging each contested instruction.


     MINUTE ORDER, C19-1410-JCC
     PAGE - 2
